Case 18-31079-KRH         Doc 19   Filed 10/02/18 Entered 10/02/18 16:38:38      Desc Main
                                   Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Virginia
                                 Richmond Division

In re: Brian Wirt Bartlett                                        Case No. 18-31079-KRH
       Debtor                                                                 Chapter 13

    RESPONSE AND LIMITED OBJECTION TO MOTION FOR AUTHORITY TO
 EXAMINE THE DEBTOR PURSUANT TO RULE 2004 OF THE FEDERAL RULES OF
                     BANKRUTPCY PROCEDURE

       COMES NOW, Brian Wirt Bartlett (the “Debtor” or “Mr. Bartlett”), by and through

counsel, and files the following Response and Limited Objection to the Motion for

Authority to Examine the Debtor Pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure (“Motion”) filed by Tracy Wills Bartlett (the “Movant”) and in

support thereof state as follows:

   1. Although Rule 2004 Examinations are generally freely granted, the Debtor files

       this response in order to illuminate the Court as to certain facts regarding the

       relationship and proceedings between the parties. This response is intended as

       a limited objection.


   2. The Debtor filed a Chapter 13 bankruptcy case with this Court on March 5, 2018.

       A Chapter 13 plan was filed on March 7, 2018 and confirmed by Order of the

       Court on May 15, 2018.


   3. The Movant was properly listed in the Debtor’s initial filings as a codebtor on two

       secured debts, timely providing the Movant with the notice of filing.




Amanda Erin DeBerry (VSB #83805)
Boleman Law Firm, P.C.
P.O. Box 11588
Richmond, VA 23230-1588
Telephone (804) 358-9900
Counsel for Debtor 
Case 18-31079-KRH     Doc 19   Filed 10/02/18 Entered 10/02/18 16:38:38         Desc Main
                               Document     Page 2 of 4


   4. The Debtor and Movant are married, though separated. Their divorce is currently

      pending, and a trial is scheduled for November 28, 2018 in the state court. The

      parties have not entered into any property settlement agreements or other

      stipulations, and require the state court to make all determinations, as they have

      not been able to agree upon any terms.


   5. Upon information and belief, the Movant has had numerous opportunities to

      conduct discovery throughout the divorce proceedings.


   6. Based upon the interactions between the Movant and the Debtor, the Debtor

      sought and obtained a protective order against the Movant, which was entered

      by the Amelia County Juvenile and Domestic Relations District Court on

      September 11, 2017, and extends through May 1, 2019.


   7. The Debtor asserts that, upon information and belief, the Movant is utilizing the

      Rule 2004 Examination as a means to circumvent the discovery deadlines and

      limitations in the divorce proceeding, as well as to intimidate and harass him.


   8. Although Rule 2004 Examinations can certainly be broad in scope, there

      nonetheless should be a basis for the request. The Movant has not stated a

      sufficient basis for the request. As Debtor’s plan has been confirmed without

      objection, and the Movant is not a creditor in this case, Debtor affirmatively

      asserts there is insufficient basis to request a Rule 2004 Examination.


   9. Movant has not specified any basis for the necessity of additional information,

      especially given her unique circumstances in having already proceeded with

      discovery through the divorce proceedings, as well as, upon information and
Case 18-31079-KRH     Doc 19   Filed 10/02/18 Entered 10/02/18 16:38:38        Desc Main
                               Document     Page 3 of 4


      belief, being personally informed as to much of the Debtor’s financial and

      personal circumstances, having been married to him.


   10. Debtor requests that should the Court be inclined to grant the Movant’s Motion

      that the examination be scheduled following the conclusion of the divorce

      proceedings, to ensure that the examination is not being used to circumvent the

      discovery deadlines in the divorce proceedings.


   11. Debtor further requests that should the Court be inclined to grant the Movant’s

      Motion, that the examination be scheduled in the Federal Courthouse, due to

      safety concerns, and that the Movant be barred from the building and

      surrounding areas for the duration of the examination, in compliance with the

      restraining order.


   WHEREFORE, for the reasons stated herein, Debtor respectfully requests that the

   Court schedule a hearing on the Motion, deny the Motion, or in the alternative, set

   limitations as requested herein, and grant other relief as deemed just.




                                  Brian Wirt Bartlett



                                  By:    /s/ Amanda Erin DeBerry
                                         Amanda Erin DeBerry (VSB #83805)
                                         Boleman Law Firm, P.C.
                                         P.O. Box 11588
                                         Richmond, VA 23230-1588
                                         Telephone (804) 358-9900
                                         Counsel for Debtor
Case 18-31079-KRH     Doc 19   Filed 10/02/18 Entered 10/02/18 16:38:38     Desc Main
                               Document     Page 4 of 4




                            CERTIFICATE OF SERVICE

     I certify that on October 2, 2018 I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system to Paul Curley, counsel for
Movant, and Suzanne Wade, Chapter 13 Trustee.



                                       /s/ Amanda Erin DeBerry
                                       Counsel for Debtor 
